           CASE 0:20-cv-01502-JRT-HB Doc. 106 Filed 08/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


MILDRED BALDWIN and RONALD
STRUCKHOFF on behalf of themselves               Case No. 20-cv-1502 (JRT/HB)
and others similarly situated,

      Plaintiffs,                                                ORDER
v.

HEARINGPRO, INC.

      Defendant/Crossclaim-Defendant

and

MIRACLE-EAR, INC.

      Defendant/Crossclaimant/Third-
      Party Plaintiff,

v.

TIFFANY DAVIS

           Third-Party Defendant.



      This is before the Court on the Parties’ Stipulation to Amend the Court’s

December 16, 2021 Pretrial Scheduling Order (ECF No. 61) to extend certain deadlines.

Based on the files, records, and proceedings herein:

      IT IS HEREBY ORDERED THAT:

      1.       The Parties’ Stipulation to Amend the Pretrial Scheduling Order is

APPROVED, as good cause exists to extend certain deadlines, as follows:
            CASE 0:20-cv-01502-JRT-HB Doc. 106 Filed 08/19/21 Page 2 of 2




       2.       The September 1, 2021 deadline for the initial phase of fact discovery is

extended to September 28, 2021 for the limited purpose of taking the Miracle-Ear, Hall,

and McKenzie depositions only; the September 1, 2021 deadline shall remain in place for

all other aspects of fact discovery.

       3.       The September 15, 2021 deadline for non-dispositive motions related to

fact discovery is extended to October 12, 2021 for the limited purpose of bringing non-

dispositive motions related to the Miracle-Ear, Hall, and McKenzie depositions or to

address non-dispositive issues identified as a result of the deposition testimony of

Miracle-Ear, Hall, and McKenzie only; the September 15, 2021 deadline shall remain in

place for non-dispositive motions related to any other aspects of fact discovery.

       4.       All other provisions and deadlines set forth in the Pretrial Scheduling Order

(ECF No. 61) will remain in effect.



IT IS SO ORDERED.



Dated: August 19, 2021                                s/Hildy Bowbeer___________
                                                      HILDY BOWBEER
                                                      United States Magistrate Judge




                                               2
